


110 HR 6736 IH: GUST Act
U.S. House of Representatives
2008-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6736
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2008
			Mr. Hoekstra
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  tax credit for the installation of residential wind systems.
	
	
		1.Short titleThis Act may be cited as the
			 Generating Energy Using Small Turbines
			 Act of 2008 or the GUST Act .
		2.Credit for Residential
			 Wind Property
			(a)In
			 generalSection 25D(a) of the Internal Revenue Code of 1986 is
			 amended by striking and at the end of paragraph (2), by striking
			 the period at the end of paragraph (3) and inserting , and, and
			 by adding at the end the following new paragraph:
				
					(4)30 percent of the
				qualified small wind energy property expenditures made by the taxpayer during
				such
				year.
					.
			(b)LimitationSection
			 25D(b)(1) of such Code is amended by striking and at the end of
			 subparagraph (B), by striking the period at the end of subparagraph (C) and
			 inserting , and, and by adding at the end the following new
			 subparagraph:
				
					(D)$500 with respect
				to each half kilowatt of capacity (not to exceed $4,000) of wind turbines for
				which qualified small wind energy property expenditures are
				made.
					.
			(c)Qualified small
			 wind energy property expenditures
				(1)In
			 generalSection 25D(d) of such Code is amended by adding at the
			 end the following new paragraph:
					
						(4)Qualified small
				wind energy property expenditureThe term qualified small
				wind energy property expenditure means an expenditure for property which
				uses a wind turbine to generate electricity for use in connection with a
				dwelling unit located in the United States and used as a residence by the
				taxpayer.
						.
				(2)No double
			 benefitSection 45(d)(1) of such Code is amended by adding at the
			 end the following new sentence: Such term shall not include any facility
			 with respect to which any qualified small wind energy property expenditure (as
			 defined in subsection (d)(4) of section 25D) is taken into account in
			 determining the credit under such section..
				(3)Maximum
			 expenditures in case of joint occupancySection 25D(e)(4)(A) of
			 such Code is amended by striking and at the end of clause (ii),
			 by striking the period at the end of clause (iii) and inserting ,
			 and, and by adding at the end the following new clause:
					
						(iv)$1,667 in the
				case of each half kilowatt of capacity (not to exceed $13,333) of wind turbines
				for which qualified small wind energy property expenditures are
				made.
						.
				(d)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2007.
			
